Reade, J.
It is not to be doubted that the compromise of any matter in controversy between parties is binding between them. It is equally well settled that an agreement to receive, and the actual receipt of a part of an ascertained debt in discharge of the whole, is nudum pactum. McKenzie v. Culbreth, 66 N. C. Rep., 534. That case was well argued and fully considered and supported by both English and American authorities, and the principle considered as settled. A very satisfactory case in support of it is Warren v. Skinner, 20 Connecticut R., p. 659, which is cited in the opinion; but by a misprint is cited as to Com. Law, R p. 559. Following that is Bryan v. Foy, 69 N. C. Rep., p. 45. Both of these cases are directly in point.
It is sought to distinguish the ease before us from the cases cited by treating it as a compromise. But what was there to compromise ? The plaintiff had a judgment against the defendant. It was not only an ascertained, but it was an adjudicated claim. And upon the defendant’s own showing, the most that can be made of it is that the plaintiff agreed that if the defendant would pay him a part he would receive it in satisfaction of the whole. For this there was no consideration. The plaintiff received nothing of the defendant but what he was entitled to receive, and he received nothing for that which he agreed to give up. It is said to be bad morals for the plaintiff to mate a promise and break it. It does not lie in the defendant’s mouth to say so; for he made the first promise to pay the whole debt, and broke it. See also Hays v. Davidson, 70 N. C. Rep., p. 573.
There is error. This will be certified, &c.
' Pee Cueiam. Judgment reversed.